DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 22 & 28 are objected to because of the following informalities:
In claim 22, the limitation “the width a the of a gap” should be  --  a width of a gap --.
In claim 28, lines 2-3, the limitation “ middle portion of the sock substantially centered between two opposing edges of the middle portion of the sock” should be  - - middle portion of the sock substantially centered between two opposing edges of the middle portion of the insole - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-13, 17-22, 24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 5,473,781) in view of Arquilla (US 11,129,442). With respect to claims 10-13 and 18-20, Greenberg discloses an insert for footwear (10, see figures 1-10), the insert comprising: an insole (foot portion 14 of sock 12) configured to be removably inserted into an article of footwear; and a sock (elastic band 32) directly and nonremovable attached to the insole (first edge 34 of band 32 is preferably sewn to sock 12 by stitching 44 extending along the outer perimeter 28 of intermediate zone 22 of the sock), the sock comprising a front portion (second edge 36) configured to receive the toes of a user and a rear portion (first edge 34) opposite the front portion; wherein the insole (foot portion 14 of sock 12) extends beyond and more forward than the closed front portion of the sock; wherein the insole extends beyond and more forward than the front portion of the sock; and wherein the front portion of the sock is not directly attached to the insole (second edge 36 of band 32 is left unattached to sock 12 to permit expansion of the band). Greenberg does not disclose the sock having a closed front portion. Arquilla discloses a sock (insert liner 142) comprising a closed front portion configured to receive the toes of a user and a rea portion opposite the front portion. The closed front portion comprises a retainer 146 that is configured to create an opening 111 to receive the user's foot. The retainer 146 is also configured to maintain or keep at least one of the longitudinal portion 105, the lateral portions 106, 107, and the front portion 108 of the insert liner 142 firmly wrapped around the user's toes much like a typical sock. Since the front portion 108 of the insert liner 142 is not coupled or attached to the shoes 140, 144, the retainer 146 is configured to provide a rigid or semi-rigid structure to facilitate forming the opening 111. Additionally, the retainer 146 is configured to keep the opening 111 in a circular shape to accept the user's foot and keep the toe portion of the insert liner 142 from sliding forward while the user is walking around or otherwise using the shoes 140, 144. Therefore, it would have been obvious to one of ordinary skill in the art to make the front portion of the sock of Greenburg closed as taught by Arquilla, to keep the toe portion of the sock from sliding forward while the user is walking around or otherwise using the shoes.
With respect to claims 11-13, the combination of Greenburg/Arquilla discloses wherein one of the middle portion of the sock (elastic member 32) is attached to the insole through a seam (stitch line 46, see figure 5) that extends from the rear portion of the sock towards the closed front portion of the sock (modified by Arquilla), wherein the seam is substantially centered between two opposing sides of the insole (the attachment is by means of one or more stitch lines 46 extending between the first edge 34 of band 32 and the second edge 36, see figure 5); wherein the insole further comprises a flap (lateral outer perimeter 28) extending from a first side of the insole, wherein the flap is configured to maintain an opening in the sock (see figures 2 and 7); wherein the flap is directly coupled to the sock (first edge 34 of band 32 is preferably sewn to sock 12 by stitching 44 extending along the outer perimeter 28 of intermediate zone 22 of the sock).
With respect to claims 17-20, the combination of Greenburg/Arquilla discloses wherein the rear portion of the sock (32) is attached to the insole at two opposing edges of the rear portion of the sock (rear/first edge 34 of band 32 is preferably sewn to sock 12 by stitching 44 extending along the outer perimeter 28 of intermediate zone 22 of the sock, see figure 2) and the middle portion of the sock is attached to the insole at a portion of the middle portion of the sock substantially centered between two opposing edges of the middle portion of the sock (the attachment is by means of one or more stitch lines 46 extending between the first edge 34 of band 32 and the second edge 36, see figure 5); wherein the insole is configured to extend from a rear end of the article of footwear to a front end of the article of footwear when insole is inserted into an article of footwear; wherein the insole further comprises a first flap extending from a first side of the insole and a second flap extending from a second side of the insole, wherein the first flap (lateral outer perimeter 28) and the second flap (medial outer perimeter 28) are configured to maintain an opening in the sock and are directly coupled to the sock (see figures 2 & 7); wherein the first flap and the second flap are sewn to the sock (see figures 2 & 7).
With respect to claims 21-23 and 26-27, the combination of Greenburg/Arquilla discloses an insert for footwear (10, see figures 1-10), the insert comprising: an insole (foot portion 14, see figures 1 & 3) configured to be removably inserted into an article of footwear; and a sock (elastic band 32) directly and nonremovable attached to the insole (first edge 34 of band 32 is preferably sewn to sock 12 by stitching 44 extending along the outer perimeter 28 of intermediate zone 22 of the sock), the sock comprising a closed front portion (closed second edge 36 as modified by Arquilla) configured to receive the toes of a user and a rear portion (first edge 34) opposite the closed front portion; wherein a front portion of the insole comprises one or more gaps (space between edge 36 of the sock and the front portion of the insole 14) extending therethrough; wherein the sock is configured to at least partially fill the one or more gaps when the sock is worn by the user (whereby insertion of a wearer's foot for which said sock is sized in the sock will cause said elastic band/sock to expand, therefore at least partially filling the one or more gaps); and wherein the closed front portion configured to receive the toes of a user is configured to entirely lift away from the insole (second edge 36 of band 32 is left unattached to sock 12 to permit expansion of the band as hereinafter described); wherein a width of a gap of the one or more gaps comprises a width substantially  the same as a width of the sock (see figures 1-3 and 6); wherein a middle portion of the sock is directly attached to the insole through a seam that extends towards the front portion of the insole, wherein the seam is substantially centered between two opposing sides of the insole (stitch line 46, see figure 5); wherein a middle portion of the sock is attached to at a portion of the middle portion of the insole substantially centered between two opposing edges of the middle portion of the insole (stitch line 46, see figure 5) and a rear portion of the sock is attached to the insole at two opposing edges of the rear portion of the sock (first edge 34 of band 32 is preferably sewn to sock 12 by stitching 44 extending along the outer perimeter 28 of intermediate zone 22 of the sock); wherein the middle portion of the sock attached to the insole of the sock is configured to prevent the sock from turning inside out when a foot is withdrawn from the sock.
With respect to claims 30-31, the combination of Greenburg/Arquilla can be modified to have the insert configured to expose a heel of a user when worn by the user, by providing an opening in the back of the insert (10). The motivation for this modification would be to provide better air circulation for the insert.
With respect to claims 17, 24 and 28-29, Greenberg discloses wherein one of a middle portion of the sock, or both the rear portion of the sock and the middle portion of the sock are directly coupled to the insole (to insure that sock/band 32 does not get twisted out of position during insertion of the wearer's foot into insole/sock 12, it may be desirable to also sew sock/band 32 to the lower surface 26 of intermediate zone 22 of the insole/sock. This is shown in FIG. 5 wherein the attachment is by means of one or more stitch lines 46 extending between the first edge 34 of sock/band 32 and the second edge 36).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg/Arquilla in view of Branley (US 1,805,035). Greenberg/Arquilla as described above discloses all the limitations of the claims except for wherein a front portion of the insole comprises a plurality of openings there through. Branley discloses an insole/sock provided with a plurality of openings to better ventilate the foot of the wearer. Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of openings as claimed to the insole/sock of Greenberg/Arquilla as taught by Branley to better ventilated the foot of the wearer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg/Arquilla in view of Kostad (Pub. No. US 2005/0011083). Greenberg/Arquilla as described above discloses all the limitations of the claims except for wherein the insert is configured to couple to the article of footwear through one of an adhesive, hook and loop fasteners, or a seam. Kostad discloses an insert wherein the insert/self-locking sock has hook and loop fasteners for attaching to a footwear, in order to stop the slippage of a user's foot inside the shoe while walking or running. Therefore, it would have been obvious to one of ordinary skill in the art to couple the insert of Greenberg/Arquilla to an article of footwear through hook and loop fasteners as taught by Kostad to stop the slippage of a user's foot inside the shoe while walking or running.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are inserts analogous to applicant’s instant invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
04/27/2022